Case 20-41308       Doc 343   Filed 04/17/20 Entered 04/17/20 13:39:29     Main Document
                                          Pg 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

IN RE:                                    )     In Proceedings
                                          )     Under Chapter 11
FORESIGHT ENERGY, L.P., et al.            )
                                          )
         Debtors.                         )     Bk. No. 20-41308-659
                                          )     Jointly Administered
                                          )
                                          )     Objection Deadline: May 7, 2020
                                          )     Hearing Date: May 14, 2020
                                          )     Hearing Time: 10:00 a.m. (Central Time)
                                          )      Hearing Location: Courtroom 7 North


    NOTICE OF HEARING ON MOTION AND DEADLINE FOR OBJECTIONS

      PLEASE TAKE NOTICE: The motion listed below (the “Motion”) is scheduled for
hearing on May 14, 2020 at 10:00 a.m. (Central Time) at the United States Bankruptcy
Court for the Eastern District of Missouri, Eastern Division, Thomas F. Eagleton US
Courthouse, 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, Missouri 63102:


• Motion for Relief from the Automatic Stay filed by Terra Payne, as Special Administrator
of the Estate of William Daniel Hans Payne, Deceased
 [Docket Number 341]

WARNING: THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY
ADVERSELY AFFECT YOU. IF YOU DO NOT WANT THE COURT TO GRANT
RELIEF REQUESTED IN A MOTION, YOU OR YOUR ATTORNEY MUST ATTEND
THE HEARING.    IF YOU OR YOUR ATTORNEY DOES NOT ATTEND THE
HEARING, THE COURT MAY GRANT THE RELIEF REQUESTED IN THE
MOTION.

YOU MUST FILE AND SERVE YOUR OBJECTION BY May 7, 2020.

YOUR OBJECTION MUST STATE WHY A MOTION SHOULD NOT BE GRANTED.
IF YOU DO NOT FILE A TIMELY OBJECTION, THE RELIEF MAY BE GRANTED
WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE A MOTION AND HAVE
NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. THE
TIME, DATE, AND LOCATION OF THE HEARING ARE SET OUT ABOVE. UNLESS
THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT
THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.
Case 20-41308    Doc 343     Filed 04/17/20 Entered 04/17/20 13:39:29        Main Document
                                         Pg 2 of 2



REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.



                                          GOLDENBERG HELLER & ANTOGNOLI, P.C.

                                          By:/s/ Joel A. Kunin, Esq.
                                              Joel A. Kunin
                                              2227 South State Route 157
                                              Edwardsville, IL 62025
                                              Telephone: 618.656.5150
                                              Facsimile: 618.656.6230
                                              Email: jkunin@ghalaw.com

                                          Attorneys for Movant Terra Payne, as Special
                                          Administrator of the Estate of William Daniel Hans
                                          Payne, Deceased




                                      Certificate of Service

       The undersigned certifies that a true and correct copy of the foregoing was served
electronically this 17th day of April, 2020, via CM/ECF to all persons receiving notice
through that system. The undersigned further certifies that a true and correct copy of the
foregoing was served this 17th day of April, 2020, on all parties on the Debtors’ most recent
Master Notice list dated April 7, 2020 (a) by email, where email addresses are provided
and (b) by the United States Postal Service, postage fully prepaid, in the event the most
recent Master Notice List does not include an email address.

                                             /s/ Megan Biggs
                                                2
